 
Exhibit 10.1
ATLANTIC GREEN POWER HOLDING COMPANY
EQUITY INCENTIVE PLAN
 
1.  
PURPOSE.

 
The purpose of this Atlantic Green Power Holding Company Equity Incentive Plan
(the “Plan”) is to advance the interests of Stadium Entertainment Holding Corp.
(the “Company”) and its subsidiaries by enhancing the ability of the Company to
(i) attract and retain employees and other persons or entities who are in a
position to make significant contributions to the success of the Company and its
subsidiaries; (ii) reward such persons for such contributions; and (iii)
encourage such persons or entities to take into account the long-term interest
of the Company through ownership of shares of the Company’s common stock, par
value $.000001 per share (the “Common Stock”).
 
The Plan is intended to accomplish these objectives by enabling the Company to
grant awards (“Awards”) in the form of incentive stock options (“ISOs”),
nonqualified stock options (“Nonqualified Options”) (ISOs and Nonqualified
Options shall be collectively referred to herein as “Options”), stock
appreciation rights (“SARs”), restricted stock (“Restricted Stock”), deferred
stock (“Deferred Stock”), or other stock based awards (“Other Stock Based
Awards”), all as more fully described below.
 
2.  
ADMINISTRATION.

 
(a)  
The Plan will be administered by the Board of Directors of the Company (the
“Board”) or, upon its delegation, by the Compensation Committee (the
“Committee”) of the Board of Directors (such party administering the Plan to be
referred to herein as the “Administrator”).  The Administrator may be
constituted to permit the Plan to comply with the “outside director” requirement
of Section 162(m)(4)(c)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations promulgated thereunder, or any successor
rules.  The Administrator will determine the recipients of Awards, the times at
which Awards will be made, the size and type or types of Awards to be made to
each recipient, and will set forth in each such Award the terms, conditions and
limitations applicable to the Award granted.  Awards may be made singly, in
combination or in tandem.  The Administrator will have full and exclusive power
to interpret the Plan, to adopt rules, regulations and guidelines relating to
the Plan, to grant waivers of Plan restrictions and to make all of the
determinations necessary for its administration.  Such determinations and
actions of the Administrator, and all other determinations and actions of the
Administrator made or taken under authority granted by any provision of the
Plan, will be conclusive and binding on all parties.  Except to the extent
otherwise required under Code Section 409A, related regulations, or other
guidance, the Administrator shall have the authority, in its sole discretion, to
accelerate the date that any Award which was not otherwise exercisable, vested
or earned shall become exercisable, vested or earned in whole or in part without
any obligation to accelerate such date with respect to any other Award granted
to any recipient. In addition, the Administrator shall have the authority and
discretion to establish terms and conditions of Awards as the Administrator
determines to be necessary or appropriate to conform to the applicable
requirements or practices of jurisdictions outside of the United States. In
addition to action by meeting in accordance with applicable laws, any action of
the Administrator with respect to the Plan may be taken by a written instrument
signed by all of the members of the Administrator, and any such action so taken
by written consent shall be as fully effective as if it had been taken by a
majority of the members at a meeting duly held and called.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
EFFECTIVE DATE AND TERM OF PLAN.

 
The Plan will become effective on February 3, 2010.
 
The Plan will terminate on February 2, 2020, subject to earlier termination of
the Plan by the Board pursuant to Section 18 herein.  No Award may be granted
under the Plan after the termination date of the Plan, but Awards previously
granted may extend beyond that date pursuant to the terms of such Awards.
 
4.  
SHARES SUBJECT TO THE PLAN.

 
Subject to adjustment as provided in Section 16 herein, the aggregate number of
shares of Common Stock reserved for issuance pursuant to Awards granted under
the Plan shall be ten million (10,000,000) shares; provided, however, that
within sixty (60) days of the end of each fiscal year following the adoption of
the Plan, the Board, in its discretion, may increase the aggregate number of
shares of Common Stock available for issuance under the Plan by an amount not
greater than the difference between (i) the number of shares of Common Stock
available for issuance under the Plan on the last day of the immediately
preceding fiscal year, and (ii) the number of shares of Common Stock equal to
15% of the shares of Common Stock outstanding on the last day of the immediately
preceding fiscal year.
 
The shares of Common Stock delivered under the Plan may be either authorized but
unissued shares of Common Stock or shares of the Company’s Common Stock held by
the Company as treasury shares, including shares of Common Stock acquired by the
Company in open market and private transactions.  No fractional shares of Common
Stock will be delivered pursuant to Awards granted under the Plan and the
Administrator shall determine the manner in which fractional share value will be
treated.
 
If any Award requiring exercise by a Participant for delivery of shares of
Common Stock is cancelled or terminates without having been exercised in full,
or if any Award payable in shares of Common Stock or cash is satisfied in cash
rather than Common Stock, the number of shares of Common Stock as to which such
Award was not exercised or for which cash was substituted will be available for
future Awards of Common Stock; provided, however, that Common Stock subject to
an Option cancelled upon the exercise of a SAR shall not again be available for
Awards under the Plan unless, and to the extent that, the SAR is settled in
cash.  Shares of Restricted Stock and Deferred Stock forfeited to the Company in
accordance with the Plan and the terms of the particular Award shall be
available again for Awards under the Plan unless the Administrator determines
otherwise.
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.  
ELIGIBILITY AND PARTICIPATION.

 
Those eligible to receive Awards under the Plan (each, a “Participant” and
collectively, the “Participants”) will be persons in the employ of the Company
or any of its subsidiaries designated by the Administrator (“Employees”) and
other persons or entities who, in the opinion of the Administrator, are in a
position to make a significant contribution to the success of the Company or its
subsidiaries, including, without limitation, consultants and agents of the
Company or any subsidiary.  A “subsidiary” for purposes of the Plan will be a
present or future corporation or other entity of which the Company owns or
controls, or will own or control, more than 50% of the total combined voting
power of all classes of stock or other equity interests.
 
6.  
OPTIONS.

 
(a)  
Nature of Options.  An Option is an Award entitling the Participant to purchase
a specified number of shares of Common Stock at a specified exercise
price.  Both ISOs, as defined in Section 422 of the Code, and Nonqualified
Options may be granted under the Plan; provided, however, that ISOs may be
awarded only to Employees.

 
(b)  
Exercise Price.  The exercise price of each Option shall be equal to the “Fair
Market Value” (as defined below) of the Common Stock on the date the Award is
granted to the Participant; provided, however, that (i) in the Administrator’s
discretion, the exercise price of a Nonqualified Option may be less than the
Fair Market Value of the Common Stock on the date of grant; (ii) with respect to
a Participant who owns more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, the option price of an ISO granted
to such Participant shall not be less than one hundred and ten percent (110%) of
the Fair Market Value of the Common Stock on the date the Award is granted; and
(iii) with respect to any Option repriced by the Administrator, the exercise
price shall be equal to the Fair Market Value of the Common Stock on the date
such Option is repriced unless otherwise determined by the Administrator.  For
purposes of this Plan, Fair Market Value shall mean the closing price of the
Common Stock as reported on the principal securities exchange on which the
Common Stock is listed, or if not so listed, the last sale price (or the average
of the high asked and low bid prices of the Common Stock if sales price
information is not reported) of the Common Stock as reported by the Nasdaq Stock
Market or, if not reported on the Nasdaq Stock Market, by the NASD OTC Bulletin
Board, “Pink Sheets” or similar quotation service.  If the Common Stock is not
publicly traded, Fair Market Value shall be determined in good faith by the
Board.

 
 
 
3

--------------------------------------------------------------------------------

 
 
(c)  
Duration of Options.  The term of each Option granted to a Participant pursuant
to an Award shall be determined by the Administrator; provided, however, that in
no case shall an Option be exercisable more than ten (10) years (five (5) years
in the case of an ISO granted to a ten percent (10%) stockholder as defined in
(b) above) from the date of the Award.

 
(d)  
Exercise of Options and Conditions.  Except as otherwise provided in Sections 18
and 19 herein, and except as otherwise provided below with respect to ISOs,
Options granted pursuant to an Award will become exercisable at such time or
times, and subject to such conditions, as the Administrator may specify at the
time of the Award.  The Options may be subject to such restrictions, conditions
and forfeiture provisions as the Administrator may determine, including, but not
limited to, restrictions on transfer, continuous service with the Company or any
of its subsidiaries, achievement of business objectives, and individual,
division and Company performance.  To the extent exercisable, an Option may be
exercised either in whole at any time or in part from time to time.  With
respect to an ISO granted to a Participant, the Fair Market Value of the shares
of Common Stock on the date of grant which are exercisable for the first time by
a Participant during any calendar year shall not exceed $100,000.

 
(e)  
Payment for and Delivery of Stock. Full payment for shares of Common Stock
purchased will be made at the time of the exercise of the Option, in whole or in
part.  Payment of the purchase price will be made in cash or in such other form
as the Administrator may permit, including, without limitation, delivery of
shares of Common Stock.

 
7.  
STOCK APPRECIATION RIGHTS.

 
(a)  
Nature of Stock Appreciation Rights.  A SAR is an Award entitling the recipient
to receive payment, in cash and/or shares of Common Stock, determined in whole
or in part by reference to appreciation in the value of a share of Common
Stock.  A SAR entitles the recipient to receive in cash and/or shares of Common
Stock, with respect to each SAR exercised, the excess of the Fair Market Value
of a share of Common Stock on the date of exercise over the Fair Market Value of
a share of Common Stock on the date the SAR was granted.

 
(b)  
Grant of SARs.  SARs may be subject to Awards in tandem with, or independently
of, Options granted under the Plan.  A SAR granted in tandem with an Option
which is not an ISO may be granted either at or after the time the Option is
granted.  A SAR granted in tandem with an ISO may be granted only at the time
the ISO is granted and may expire no later than the expiration of the underlying
ISO.

 
 
 
4

--------------------------------------------------------------------------------

 
 
(c)  
Exercise of SARs.  A SAR not granted in tandem with an Option will become
exercisable at such time or times, and on such conditions, as the Administrator
may specify.  A SAR granted in tandem with an Option will be exercisable only at
such times, and to the extent, that the related Option is exercisable.  A SAR
granted in tandem with an ISO may be exercised only when the market price of the
shares of Common Stock subject to the ISO exceeds the exercise price of the ISO,
and the SAR may be for no more than one hundred percent (100%) of the difference
between the exercise price of the underlying ISO and the Fair Market Value of
the Common Stock subject to the underlying ISO at the time the SAR is
exercised.  At the option of the Administrator, upon exercise, a SAR may be
settled in cash, Common Stock or a combination of both.

 
8.  
RESTRICTED STOCK.

 
A Restricted Stock Award entitles the recipient to acquire shares of Common
Stock, subject to certain restrictions or conditions, for no cash consideration,
if permitted by applicable law, or for such other consideration as may be
determined by the Administrator.  The Award may be subject to such restrictions,
conditions and forfeiture provisions as the Administrator may determine,
including, but not limited to, restrictions on transfer, continuous service with
the Company or any of its subsidiaries, achievement of business objectives, and
individual, division and Company performance.  Subject to such restrictions,
conditions and forfeiture provisions as may be established by the Administrator,
any Participant receiving an Award of Restricted Stock will have all the rights
of a stockholder of the Company with respect to the shares of Restricted Stock,
including the right to vote the shares and the right to receive any dividends
thereon.
 
9.  
DEFERRED STOCK.

 
A Deferred Stock Award entitles the recipient to receive shares of Common Stock
to be delivered in the future.  Delivery of the shares of Common Stock will take
place at such time or times, and on such conditions, as the Administrator may
specify.  At the time any Deferred Stock Award is granted, the Administrator may
provide that the Participant will receive an instrument evidencing the
Participant’s right to future delivery of Deferred Stock.
 
10.  
OTHER STOCK BASED AWARDS.

 
The Administrator shall have the right to grant Other Stock Based Awards under
the Plan to Employees which may include, without limitation, the grant of shares
of Common Stock as bonus compensation and the issuance of shares of Common Stock
in lieu of an Employee’s cash compensation.
 
11.  
AWARD AGREEMENTS.

 
The grant of any Award under the Plan may be evidenced by an agreement which
shall describe the specific Award granted and the terms and conditions of the
Award.  Any Award shall be subject to the terms and conditions of any such
agreement required by the Administrator.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
12.  
TRANSFERS.

 
No Award (other than an outright Award in the form of Common Stock without any
restrictions) may be assigned, pledged or transferred other than by will or by
the laws of descent and distribution and, during a Participant’s lifetime, will
be exercisable only by the Participant or, in the event of a Participant’s
incapacity, by the Participant’s guardian or legal representative.
 
13.  
RIGHTS OF A STOCKHOLDER.

 
Except as specifically provided by the Plan, the receipt of an Award will not
give a Participant rights as a stockholder of the Company.  The Participant will
obtain such rights, subject to any limitations imposed by the Plan, or the
instrument evidencing the Award, upon actual receipt of shares of Common Stock.
 
14.  
CONDITIONS ON DELIVERY OF STOCK.

 
The Company will not be obligated to deliver any shares of Common Stock pursuant
to the Plan or to remove any restrictions or legends from shares of Common Stock
previously delivered under the Plan until, (a) in the opinion of the Company’s
counsel, all applicable federal and state laws and regulations have been
complied with, (b) until the shares of Common Stock to be delivered have been
listed or authorized to be listed on the exchange or quotation system on which
shares of Common Stock may be then listed or quoted, and (c) until all other
legal matters in connection with the issuance and delivery of such shares of
Common Stock have been approved by the Company’s counsel.  If the sale of shares
of Common Stock has not been registered under the Securities Act of 1933, as
amended (the “Act”), and qualified under the appropriate “blue sky” laws, the
Company may require, as a condition to exercise of the Award, such
representations and agreements as counsel for the Company may consider
appropriate to avoid violation of such Act and laws and may require that the
certificates evidencing such shares of Common Stock bear an appropriate legend
restricting transfer.
 
If an Award is exercised by a Participant’s legal representative, the Company
will be under no obligation to deliver shares of Common Stock pursuant to such
exercise until the Company is satisfied as to the authority of such
representative.
 
15.  
TAX WITHHOLDING.

 
The Company will have the right to deduct from any cash payment under the Plan
or otherwise payable to the Participant taxes that are required to be withheld
and to condition the obligation to deliver or vest shares of Common Stock under
this Plan upon the Participant’s paying the Company such amount as the Company
may request to satisfy any liability for applicable withholding taxes.  The
obligations of the Company under this Plan shall be conditioned upon such
payment or the making of arrangements satisfactory to the Company regarding such
payments, and the Company, or any of its subsidiaries, shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant.  The Administrator may in its discretion
permit Participants to satisfy all or part of their withholding liability either
by delivery of shares of Common Stock held by the Participant or by withholding
shares of Common Stock to be delivered to a Participant upon the grant or
exercise of an Award.
 
 
6

--------------------------------------------------------------------------------

 
 
 
16.  
ADJUSTMENT OF AWARD.

 
(a)  
The Administrator may make or provide for such adjustments in the numbers of
shares of Common Stock covered by outstanding Awards granted hereunder, and any
applicable exercise price provided in outstanding Awards and in the kind of
shares covered thereby, as the Administrator, in its sole discretion, may
determine is equitably required to prevent dilution or enlargement of the rights
of Participants that otherwise would result from (i) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, or (ii) any merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets or, issuance of rights or warrants to purchase
securities, or (iii) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Administrator, in its discretion, may provide in substitution for
any or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced.  The Administrator may also make or provide for such
adjustments in the numbers of shares specified in Section 4 of this Plan as the
Administrator in its sole discretion may determine is appropriate to reflect any
transaction or event described in this Section 16(a); provided, however, that
any such adjustment to the number specified in Section 4 will be made only if
and to the extent that such adjustment would not cause any Option intended to
qualify as an ISO to fail to so qualify.

 
(b)  
In the event of (i) a proposal, which is approved by the Board, of any merger or
consolidation involving the Company where the Company is not the surviving
entity or pursuant to which any shares of Common Stock would be converted into
cash, securities or other property of another corporation or business entity
(other than a merger or consolidation in which the holders of Common Stock
immediately prior to the merger or consolidation continue to own at least 50% of
the Common Stock after the merger or consolidation, or if the Company is not the
surviving corporation, at least 50% of the common stock, or other voting
securities, of the surviving corporation or other business entity immediately
after the merger, consolidation or share exchange), or any sale of substantially
all of the Company’s assets or (ii) any other transaction or series of related
transactions as a result of which a single person or several persons acting in
concert own a majority of the Company’s then outstanding Common Stock (such
merger, consolidation, sale of assets or other transaction being hereinafter
referred to as a “Transaction”), unless otherwise provided in a resolution
adopted by the Board prior to the effectiveness of the Transaction, all
outstanding Options and SARs shall become exercisable immediately before or
contemporaneously with the consummation of such Transaction and each outstanding
share of Restricted Stock and each outstanding Deferred Stock Award shall
immediately become free of all restrictions and conditions upon consummation of
such Transaction.  Unless otherwise approved in a resolution adopted by the
Board prior to the effectiveness of such Transaction, immediately following the
consummation of the Transaction, all outstanding Options and SARs shall
terminate and cease to be exercisable.

 
 
 
7

--------------------------------------------------------------------------------

 
 
In lieu of the foregoing, if the Company will not be the surviving corporation
or entity, the Administrator may arrange to have such acquiring or surviving
corporation or entity, or an “Affiliate” (as defined below) thereof, grant
replacement Awards which shall be immediately exercisable to Participants
holding outstanding Awards.
 
The term “Affiliate,” with respect to any Person, shall mean any other Person
who is, or would be deemed to be an “affiliate” or an “associate” of such Person
within the respective meanings ascribed to such terms in Rule 12b-2 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended.  The term “Person” shall mean a corporation, association, partnership,
joint venture, limited liability company, trust, organization, business,
individual or government or any governmental agency or political subdivision
thereof.
 
(c)  
In the event of the dissolution or liquidation of the Company (except a
dissolution or liquidation relating to a sale of assets or other reorganization
of the Company referred to in the preceding sections), the outstanding options
and SARs shall terminate as of a date fixed by the Administrator; provided,
however, that not less than thirty (30) days written notice of the date so fixed
shall be given to each Participant who shall have the right during such period
to exercise the Participant’s Options or SARs as to all or any part of the
shares of Common Stock covered thereby.  Further, in the event of the
dissolution or liquidation of the Company, each outstanding share of Restricted
Stock and each outstanding Deferred Stock Award shall immediately become free of
all restrictions and conditions.

 
17.  
TERMINATION OF SERVICE.

 
Upon a Participant’s termination of service with the Company or a subsidiary (if
an employee only of a subsidiary), any outstanding Award shall be subject to the
terms and conditions set forth below, unless otherwise determined by the
Administrator:
 
(a)  
In the event a Participant leaves the employ or service of the Company or a
subsidiary of the Company whether voluntarily or otherwise but other than by
reason of the Participant’s death or “disability” (as such term is defined in
Section 22(e)(3) of the Code), each Option and SAR granted to the Participant
shall terminate upon the earlier to occur of (i) the expiration of the period
three (3) months after the date of such termination and (ii) the date specified
in the Option or SAR; provided, that, prior to the termination of such Option or
SAR, the Participant shall be able to exercise any part of the Option or SAR
which is exercisable as of the date of termination.  Further, each outstanding
share of Restricted Stock and each outstanding Deferred Stock Award which
remains subject to any restrictions or conditions of the Award shall be
forfeited to the Company upon such date of termination.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)  
In the event a Participant’s employment with or service to the Company or its
subsidiaries terminates by reason of the Participant’s death or “disability” (as
such term is defined in Section 22(e)(3) of the Code), each Option and SAR
granted to the Participant shall become immediately exercisable in full and
shall terminate upon the earlier to occur of (i) the expiration of the period
six (6) months after the date of such termination and (ii) the date specified in
the option or SAR.  Further, each outstanding share of Restricted Stock and each
outstanding Deferred Stock Award shall immediately become free of all
restrictions and conditions upon the date of such termination.

 
18.  
AMENDMENTS AND TERMINATION.

 
(a)  
The Plan may be amended, altered and/or terminated at any time by the Board;
provided, that (i) approval of an amendment to the Plan by the stockholders of
the Company shall be required to the extent, if any, that stockholder approval
of such amendment is required by applicable law, rule or regulation; and (ii)
except for adjustments made pursuant to Section 5(c), the exercise price for any
outstanding Option or base price of any outstanding SAR may not be decreased
after the date of grant, nor may any outstanding Option or SAR be surrendered to
the Company as consideration for the grant of a new Option or SAR with a lower
exercise price or base price than the original Option or SAR, as the case may
be, without stockholder approval of any such action. No action to amend or
terminate the Plan shall permit the acceleration of the time or schedule of any
payment of amounts deemed to involve the deferral of compensation under Code
Section 409A, except as may be otherwise permitted under Code Section 409A,
related regulations, or other guidance.

 
(b)  
The Administrator may amend, alter or terminate any Award granted under the
Plan, prospectively or retroactively, but such amendment, alteration or
termination of an Award shall not, without the consent of the recipient of an
outstanding Award, materially adversely affect the rights of the recipient with
respect to the Award.

 
(c)  
Notwithstanding Section 18(a) and Section 18(b) herein, the following provisions
shall apply:

 
(i)  
The Administrator shall have unilateral authority to amend the Plan and any
Award (without Participant consent and without stockholder approval, unless such
stockholder approval is required by applicable laws, rules or regulations) to
the extent necessary to comply with applicable laws, rules or regulations or
changes to applicable laws, rules or regulations (including, but not limited to,
Code Section 409A and Code Section 422 or related regulations or other guidance
and federal securities laws).

 
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)  
The Administrator shall have unilateral authority to make adjustments to the
terms and conditions of Awards in recognition of unusual or nonrecurring events
affecting the Company or any Affiliate, or the financial statements of the
Company or any Affiliate, or of changes in accounting principles, if the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or necessary or appropriate to comply with
applicable accounting principles.

 
(d)  
Notwithstanding any provision of the Plan, an Award or an Award Agreement to the
contrary, the Administrator may (subject to any requirements imposed under Code
Section 409A, related regulations, or other guidance) cause any Award (or
portion thereof) granted under the Plan to be canceled in consideration of an
alternative Award or cash payment of an equivalent cash value, as determined by
the Administrator in its sole discretion, made to the holder of such canceled
Award.

 
19.  
COMPLIANCE WITH CODE SECTION 409A

 
(a)  
Notwithstanding any other provision in the Plan or an Award to the contrary, if
and to the extent that Code Section 409A is deemed to apply to the Plan or any
Award granted under the Plan, it is the general intention of the Company that
the Plan and all such Awards shall comply with Code Section 409A, related
regulations, or other guidance, and the Plan and any such Award shall, to the
extent practicable, be construed in accordance therewith.  Deferrals of shares
issuable pursuant to an Option, a SAR settled in shares of Common Stock, a
Restricted Award or any other Award otherwise exempt from Code Section 409A, in
a manner that would cause Code Section 409A to apply, shall not be
permitted.  Without in any way limiting the effect of the foregoing, in the
event that Code Section 409A, related regulations or other guidance require that
any special terms, provisions or conditions be included in the Plan or any
Award, then such terms, provisions and conditions shall, to the extent
practicable, be deemed to be made a part of the Plan or Award, as applicable.
Further, in the event that the Plan or any Award shall be deemed not to comply
with Code Section 409A or any related regulations or other guidance, then
neither the Company, the Administrator nor their designees or agents shall be
liable to any Participant or other person for actions, decisions or
determinations made in good faith.

 
(b)  
Without limiting the effect of Section 19(a), above, and notwithstanding any
other provision in the Plan to the contrary, the following provisions shall, to
the extent required under Code Section 409A, related regulations, or other
guidance, apply with respect to Awards deemed to involve the deferral of
compensation under Code Section 409A:

 
 
 
10

--------------------------------------------------------------------------------

 
 
(i)  
Distributions may be made with respect to Awards subject to Code Section 409A
not earlier than upon the occurrence of one or more of the following events: (A)
separation of service; (B) disability; (C) death; (D) a specified time or
pursuant to a fixed schedule; (E) a change in the ownership or effective control
of the Corporation, or in the ownership of a substantial portion of the assets
of the Corporation; or (F) the occurrence of an unforeseeable emergency. Each of
the preceding distribution events shall be defined and interpreted in accordance
with Code Section 409A and related regulations or other guidance.

 
(ii)  
With respect to Participants who are “key employees” (as defined in Code Section
409A, related regulations, or other guidance), a distribution due to separation
of service may not be made before the date that is six months after the date of
separation of service (or, if earlier, the date of death of the Participant),
except as may be otherwise permitted pursuant to Code Section 409A, related
regulations, or other guidance. To the extent that a Participant is subject to
this section and a distribution is to be paid in installments, through an
annuity, or in some other manner where payment will be periodic, the Participant
shall be paid, during the seventh month following separation from service, the
aggregate amount of payments he or she would have received but for the
application of this section; all remaining payments shall be made in their
ordinary course.  The previous sentence shall be applicable only if and to the
extent that it complies with Code Section 409A, related regulations, and other
applicable guidance.

 
(iii)  
Unless permissible under Code Section 409A, related regulations, or other
guidance, acceleration of the time or schedule of any payment under the Plan is
prohibited, except that, to the extent permitted by the Administrator and to the
extent such exceptions do not violate Code Section 409A, the following
accelerations may be permitted in an Award:

 
(A)  
As necessary to fulfill a domestic relations order (as defined in Code Section
414(p)(1)(B));

 
(B)  
As necessary to comply with a certificate of divestiture (as defined in Code
Section 1043(b)(2)); and

 
(C)  
To pay the Federal Insurance Contributions Act tax imposed under Code Sections
3101 and 3121(v)(2) on amounts deferred under the Plan (the “FICA Amount”),
including the income tax at source on wages imposed under Code Section 3401 on
the FICA Amount, and to pay the additional income tax at source of wages
attributable to additional Code Section 3401 wages and taxes.

 
(iv)  
Except to the extent otherwise required or permitted under Code Section 409A,
related regulations or other guidance, the Administrator shall (unless an
individual Award Agreement provides otherwise) provide that distributions
pursuant to Awards must be made no later than the later of (A) the date that is
2-1/2 months from the end of the Participant’s first taxable year in which the
amount is no longer subject to a substantial risk of forfeiture; or (B) the date
that is 2-1/2 months from the end of the Corporation’s first taxable year in
which the amount is no longer subject to a substantial risk of forfeiture.

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(v)  
Deferral Elections:

 
(A)  
In the sole discretion of the Administrator, a Participant may be permitted to
make an election as to the time and form of any distribution from an Award,
provided that, except as specified in (B) and (C) below, such election is made
not later than the close of the taxable year preceding the taxable year in which
the services for which the Award is granted are to be performed, or at such
other time or times as may be permitted under Code Section 409A, related
regulations, or other guidance.

 
(B)  
In the case of the first year in which the Participant becomes eligible to
participant in the Plan, the election described in (A) may be made with respect
to services to be performed subsequent to the election within thirty (30) days
after the date the Participant becomes eligible to participate in the Plan.

 
(C)  
In the case of any performance-based compensation (as that term is defined in
Code Section 409A, related regulations, or other guidance), where such
compensation is based on services performed over a period of at least twelve
months, the election described in (A) may be made no later than six months
before the end of the period.

 
(vi)  
To the extent that the Administrator, in its sole discretion, permits a
subsequent election to delay a payment or change the form of payment that has
been specified under (A), (B) or (C) above, the following provisions shall
apply:

 
(A)  
Such election may not take effect until twelve months after the date on which
the election is made;

 
(B)  
Where the payment is to be made for reasons other than death, disability or
unforeseen hardship, as those terms are defined in Section 18(b)(i), above, the
first payment with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been made; and

 
(C)  
Any election related to a payment based upon separation from service, as that
term is defined in Section 18(b)(i), above, may not be made less than twelve
months prior to the date of the first scheduled payment hereunder.

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
20.  
SUCCESSORS AND ASSIGNS.

 
The provisions of this Plan shall be binding upon all successors and assigns of
any such Participant including, without limitation, the estate of any such
Participant and the executors, administrators, or trustees of such estate, and
any receiver, trustee in bankruptcy or representative of the creditors of any
such Participant.
 
21.  
MISCELLANEOUS.

 
(a)  
This Plan shall be governed by and construed in accordance with the laws of the
State of Delaware.

 
(b)  
Any and all funds received by the Company under the Plan may be used for any
corporate purpose.

 
(c)  
Nothing contained in the Plan or any Award granted under the Plan shall confer
upon a Participant any right to be continued in the employment of the Company or
any subsidiary, or interfere in any way with the right of the Company, or its
subsidiaries, to terminate the employment relationship at any time.

 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------